289 S.W.3d 794 (2009)
Travis BENTON, Appellant,
v.
VETERANS OF FOREIGN WARS OF the UNITED STATES, INC., Respondent.
No. WD 69813.
Missouri Court of Appeals, Western District.
June 23, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 28, 2009.
Application for Transfer Denied September 1, 2009.
Larry D. Coleman, Raytown, MO, for appellant.
Tedrick A. Housh, III, and Steven M. McCartan, Kansas City, MO, for respondent.
*795 Before THOMAS H. NEWTON, C.J., P.J., JAMES M. SMART, JR., and VICTOR C. HOWARD, JJ.

Order
PER CURIAM:
Travis Benton appeals the judgment on the pleadings in favor of the Veterans of Foreign Wars of the United States.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).